Case 5:19-cv-00024-HE Document 33-2 Filed 08/29/19 Page 1 of 6
                         EXHIBIT 2
Case 5:19-cv-00024-HE Document 33-2 Filed 08/29/19 Page 2 of 6
                         EXHIBIT 2
Case 5:19-cv-00024-HE Document 33-2 Filed 08/29/19 Page 3 of 6
                         EXHIBIT 2
Case 5:19-cv-00024-HE Document 33-2 Filed 08/29/19 Page 4 of 6
                         EXHIBIT 2
Case 5:19-cv-00024-HE Document 33-2 Filed 08/29/19 Page 5 of 6
                         EXHIBIT 2
Case 5:19-cv-00024-HE Document 33-2 Filed 08/29/19 Page 6 of 6
                         EXHIBIT 2
